Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 1 of 7 PageID #: 1207



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CITY OF CREVE COEUR, MISSOURI, on behalf )
of itself and all others similarly situated, )
                                             )
                         Plaintiffs,         )
                                             )
v.                                           )               Case No. 4:18-cv-01495-SNLJ
                                             )
NETFLIX, INC., and HULU, LLC,                )
                                             )
                         Defendants.         )

                DEFENDANT NETFLIX, INC.’S REPLY IN SUPPORT OF
                       REQUEST FOR JUDICIAL NOTICE

       Plaintiff’s general objection to Netflix, Inc.’s (“Netflix”) Request for Judicial Notice

(“Request”) (that the underlying facts are not “legislative facts”) and specific objections to the

documents included in Netflix’s Request are entirely unfounded. All seven of the requested

exhibits constitute public records “whose accuracy cannot be reasonably questioned,” Fed. R.

Evid. 201, and are judicially noticeable. See United States v. Eagleboy, 200 F.3d 1137, 1140

(8th Cir. 1999) (recognizing the court’s ability to take judicial notice of public records);

Menominee Indian Tribe of Wis. v. Thompson, 161 F.3d 449, 456 (7th Cir. 1998) (finding that

“[j]udicial notice of historical documents, documents contained in the public record, and reports

of administrative bodies is proper”). This Court should, therefore, judicially notice each of the

public records sought by Netflix in its Request. See Daniels-Hall v. Nat'l Educ. Ass’n, 629 F.3d

992, 998–99 (9th Cir. 2010) (taking judicial notice of public records); Stahl v. U.S. Dept. of

Agric., 327 F.3d 697, 700 (8th Cir. 2003) (finding that federal district courts “may take judicial

notice of public records”); Sullivan v. Kramer, 2016 WL 5791466, at *4 (E.D. Cal. Oct. 4, 2016)

(taking judicial notice of two exhibits as they were “matters of public records”).

                                                 1
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 2 of 7 PageID #: 1208



           1. Plaintiff’s General Objection

       Plaintiff objects to Netflix’s Request in its entirety, claiming that the underlying facts are

“legislative facts” not governed by Fed. R. Evid. 201. See Plaintiff’s Objection at 1-2. In

support of its argument, Plaintiff improperly relies on Qualley v. Clo-Tex International, 212 F.3d

1123, 1128 (8th Cir. 2000), in which the court determined that the requested materials were not

sufficiently related to the parties to qualify as judicially noticeable “adjudicative facts.” Qualley,

212 F.3d at 1128. This portion of Qualley relied heavily upon U.S. v. Gould, 536 F.2d 216, 219

(8th Cir. 1976), in which the Court explained that “[a] court generally relies upon legislative

facts when it purports to develop a particular law or policy and thus considers material wholly

unrelated to the activities of the parties.” Id. at 220. As discussed infra and in Netflix’s Motion

to Dismiss, the judicially noticeable facts at issue here--including gubernatorial statements,

proposed Congressional legislation, agency documents, and a state court decision--relate

specifically to the case at hand and Qually is thus inapposite.

       Plaintiff’s reliance on Crawford v. Countrywide Home Loans, 647 F.3d 642, 649-50 (7th

Cir. 2011) is similarly misplaced. Contrary to Plaintiff’s assertion, Crawford does not hold that a

Court may not take judicial notice of whole documents, but instead must delineate specific facts

in the notice.   Plaintiff’s Objection at 2.     Instead, Crawford stands for the unremarkable

proposition that the movant’s “undeveloped argument” challenging a district court’s refusal to

take judicial notice of a variety of documents does not support a finding that the district court

abused its discretion. Crawford, 647 F.3d at 649-50.

           2. Plaintiff’s Objections to Exhibits A and B

       Exhibit A and Exhibit B are both statements issued by Missouri Governor Matt Blunt in

his official capacity. Plaintiff does not dispute their authenticity, but merely argues (without

                                                  2
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 3 of 7 PageID #: 1209



reference to authority) that these documents do not constitute legislative history and claims that

even if they did, Netflix cannot alter the plain meaning of the Act by reference to these press

releases. Netflix did not, however, offer the Governor’s statements as legislative history, and

does not seek to alter the Act’s plain language, which clearly does not support application of the

video service provider fee to Netflix. Instead, Netflix offered these documents to provide

historical context to the passage of the Act and corroboration for this Court’s application of the

plain language of the statute. Judicial notice of these public statements is therefore proper. See

Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (recognizing that courts may take

judicial notice of matters of public record); see also Sullivan v. Kramer, 2016 WL 5791466, at

*4 (E.D. Cal. Oct. 4, 2016) (taking judicial notice of a gubernatorial announcement); Hagan v.

Quinn, 838 F. Supp. 2d 805, 809 (C.D. Ill. 2012) (taking judicial notice of a governor’s press

release); Bishop v. Jesson, 2016 WL 8674584 14, n.12 (D. Minn. Feb. 12, 2016) (taking judicial

notice of a governor’s press release); Perez v. Comcast, 2011 WL 5237577, at *2 (N.D. Ill. Nov.

1, 2011) (taking judicial notice of a Department of Labor press release).

           3. Plaintiff’s Objections to Exhibits C and D

       Exhibit C and Exhibit D are both legislative proposals currently under consideration in

the United States Congress that evince the incapability of the federal emergency alert system to

transmit those signals sent over the Internet. Plaintiff disputes Netflix’s interpretation of these

bills, but as discussed in Netflix’s Request, courts may take judicial notice of legislative

proposals. See Yeboah v. U.S. Dept. of Justice, 345 F.3d 216, 222 (3d Cir. 2003) (taking judicial

notice of bills pending in Congress); In re Motions for Access of Garlock Sealing Techs. LLC,

488 B.R. 281, 302 (Bankr. D. Del. 2013) (taking judicial notice of proposed legislation and

recognizing that “the fact that these proposals were introduced is not subject to reasonable

                                                3
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 4 of 7 PageID #: 1210



dispute and ‘can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.’” (citing Fed. R. Evid. 201)). In its Objection, Plaintiff cites two cases

in which other federal district courts addressed a party’s request for judicial notice of pending

legislation: Davis v. U.S., 569 F. Supp. 2d 91 (D.D.C. 2008), and U.S. v. Pickard, 100 F. Supp.

3d 981 (E.D. Cal. 2015). The Davis opinion--on which Pickard relies in its denial to judicially

notice a House bill—considered the movant’s request to take judicial notice of the fact that “the

Fair Tax Act of 2007, which would repeal the current [Internal Revenue Code (“IRC”)], is

currently pending before Congress.” Davis, 569 F. Supp. 2d at 98. The Davis Court, faced with

a party’s constitutional challenge to sections of the IRC, found that the proposed legislation was

“irrelevant because it does not make the current IRC any more or less likely to be constitutional.”

Id. Unlike in Davis, the facts contained in the proposed legislation at issue—Congressional

acknowledgement of the federal emergency alert system’s limitations—are relevant and

judicially noticeable.   And, whether or not this Court agrees with Netflix’s or Plaintiff’s

interpretation of the information contained in the bills does not change the fact that they may be

judicially noticed.

           4. Plaintiff’s Objections to Exhibits E and F

       Exhibits E and F are, respectively, a report from the Missouri Public Service Commission

and a printout of the Commission’s list of current video service authorizations. While Plaintiff

claims that the import of these Exhibits is unclear, as Netflix established in its Memorandum in

Support of Motion to Dismiss, both Exhibit E and F show that Netflix did not and does not

currently possess a “video service authorization.” Def. Netflix’s Mem. Supp. Mot. to Dismiss at

5. Plaintiff concedes (as it must) that both of these documents constitute agency documents for

which judicial notice is proper. United States v. Eagleboy, 200 F.3d 1137, 1140 (8th Cir. 1999);

                                                 4
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 5 of 7 PageID #: 1211



see also Stahl v. U.S. Dept. of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (affirming District Court

taking judicial notice of, among other things, instructions published in the Code of Federal

Regulations, Department of Agriculture Regulations, and a USDA Administrative Notice);

United States v. Ritchie, 342 F.3d 903, 907–09 (9th Cir. 2003) (“[c]ourts may take judicial notice

of some public records, including the records and reports of administrative bodies” (internal

quotation marks and citation omitted)); Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC,

127 F. Supp. 3d 156 (S.D.N.Y. 2015) (recognizing that the “court could take judicial notice of

documents retrieved from official government websites; [and that the] court could take judicial

notice of search on electronic database.”).

           5. Plaintiff’s Objections to Exhibit G

       Exhibit G is a ruling by the Franklin Circuit Court of the Commonwealth of Kentucky in

the matter of Finance and Administration Cabinet, Commonwealth of Kentucky Department of

Revenue vs. Netflix, Inc., Civil Action No. 15-CI-01117, entered on August 23, 2016. Plaintiff

does not dispute that this Court has the power to take judicial notice of the Kentucky Court’s

ruling. See Plaintiff’s Objection at ¶ 4 (“numerous courts . . . have taken judicial notice of orders

and have treated them as public records”); see also Opoka v. I.N.S., 94 F.3d 392, 394 (7th Cir.

1996) (federal courts have “the power, in fact the obligation, to take judicial notice of the

relevant decisions of courts and administrative agencies, whether made before or after the

decision under review”); see also Lamar v. Micou, 114 U.S. 218, 223 (1885) (“The law of any

state of the Union, whether depending upon statutes or upon judicial opinions, is a matter of

which the courts of the United States are bound to take judicial notice, without plea or proof.”);

Instead, Plaintiff inaccurately claims that Netflix seeks judicial notice of the facts as found by the

Kentucky Court, see Plaintiff’s Objection at ¶ 4, which as Netflix’s Request for Judicial Notice

                                                  5
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 6 of 7 PageID #: 1212



and Motion to Dismiss make clear, Netflix did not do. See Def. Netflix’s Mem. Supp. Mot. to

Dismiss at 8. Netflix simply asks this Court to recognize that the Kentucky court issued this

ruling, which is persuasive authority here. See Kent v. United of Omaha Life Ins. Co., 484 F.3d

988, 994 n.2 (8th Cir. 2007) (taking judicial notice of a state court opinion and noting its

relevance to the case at issue).

       WHEREFORE, Netflix respectfully asks that its Request for Judicial Notice be granted.

Dated: November 1, 2018

                                              Respectfully submitted,

                                              BERRY SILBERBERG STOKES PC

                                              /s/ Robert P. Berry
                                              Robert P. Berry, #46236MO
                                              Carol M. Silberberg #217658CA
                                              David C. Baxter, #62165MO
                                              16150 Main Circle Drive, Suite 120
                                              St. Louis, Missouri 63017
                                              Telephone: (314) 480-5881
                                              Facsimile: (314) 480-5884
                                              Email: rberry@berrysilberberg.com
                                                     csilberberg@berrysilberberg.com
                                                     dbaxter@berrysilberberg.com

                                              REED SMITH LLP
                                              Andres Vallejo (pro hac vice)
                                              Priscilla Ayn Parrett (pro hac vice)
                                              Rebecca Durham (pro hac vice)
                                              101 Second Street, Suite 1800
                                              San Francisco, CA 94105
                                              Telephone: (415) 543-8700
                                              Facsimile: (415) 391-8269
                                              Email: avallejo@reedsmith.com
                                                      pparrett@reedsmith.com
                                                      rdurham@reedsmith.com

                                              Attorneys for Netflix, Inc.




                                              6
Case: 4:18-cv-01495-SNLJ Doc. #: 45 Filed: 11/01/18 Page: 7 of 7 PageID #: 1213



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, the foregoing was submitted

electronically for filing through this Court’s CM/ECF system to be served by operation

of the Court’s electronic filing system upon all counsel of record.



                                                  /s/ Robert P. Berry




                                             7
